Citation Nr: 9931648	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  96-23 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to an increased rating for service-connected 
lumbosacral strain, currently rated as 40 percent 
disabling.

2. Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel

INTRODUCTION

The veteran had active service from September 1952 to 
February 1956.  

This appeal arises from a November 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, that denied an increased evaluation for 
service-connected ligament sprain of the lumbosacral spine.  
The appellant, as custodian of the veteran, has appealed to 
the Board of Veterans' Appeals (Board) for an increased 
evaluation for this disability.  

The appellant submitted a notice of disagreement in April 
1996.  The RO issued a statement of the case in May 1996 and 
received the appellant's substantive appeal in June 1996.  
The RO also issued supplemental statements of the case in 
August and December 1996 and in May and July 1997.  

In March 1998, the Board remanded the case to the RO for 
additional development.  As noted below, the Board finds that 
additional development is necessary prior Board adjudication 
of the merits of the claim.  


FINDINGS OF FACT

1.  The veteran sustained a back injury in service that 
resulted in service-connected ligament sprain of the 
lumbosacral spine.

2.  There is competent (medical) evidence suggesting that 
either the original trauma or the service-connected 
disability caused or aggravated the currently diagnosed 
degenerative disc disease of the lumbosacral spine.


CONCLUSION OF LAW

The claim for service connection for degenerative disc 
disease of the lumbosacral spine is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim for an increased rating is capable of substantiation 
and is therefore well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  A claim that a service-connected 
condition has become more severe is well grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  

A central consideration in this claim is whether degenerative 
disc disease symptomatology (which the RO has rated 
separately as 40 percent disabling) is to be included in the 
veteran's service-connected back disability.  In February 
1999, the RO determined that there was no evidence of a nexus 
between degenerative disc disease and the veteran's service-
connected lumbosacral strain.  However, a review of the 
claims file indicates that during a June 1974 VA examination, 
a VA examiner opined that the veteran's (service-connected) 
back symptoms could represent early degenerative disc disease 
at L5-S1.  A VA diagnosis of "recurrent lumbosacral strain 
with degenerative disc disease" was made in 1994.  Moreover, 
under Diagnostic Code 5295 a "narrowing or irregularity of 
the joint space" is one of the criteria in rating 
lumbosacral strain.

The appellant's brief dated in October 1999 is acceptable as 
a notice of disagreement with the February 1999 RO decision 
to the effect that the claim for service connection for 
degenerative disc disease was not well grounded.  This, along 
with the fact that the claim for service connection for 
degenerative disc disease is inextricably intertwined with 
the claim for an increased rating, gives the Board 
jurisdiction to find the claim well-grounded and remand it to 
resolve the remaining medical question.


ORDER

The claim of service connection for degenerative disc disease 
of the lumbosacral spine is well grounded.  To this extent 
the appeal is granted.


REMAND

The medical evidence suggests an association between 
degenerative disc disease and the original injury in service 
or the service-connected lumbosacral strain.  Therefore, in 
order to give the veteran every consideration prior to 
adjudication of the claim, the VA examiner who performed the 
July 1998 spine examination is asked to provide an addendum 
clarifying whether it is at least as likely as not that 
either back trauma during active service or other current 
service-connected back disability is causally related to his 
degenerative disc disease. 

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The claims file is to be forwarded to 
the VA medical examiner who provided the 
July 1998 VA spine examination (or to a 
suitable substitute if that examiner is 
not available).  The examiner is asked to 
offer an opinion as to whether it is as 
least as likely as not that back trauma 
during active service, which lead to the 
currently service-connected "ligament 
sprain of the lumbosacral spine," caused 
or aggravated the currently identified 
degenerative disc disease or other 
neurological pathology of the low back.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.

2.  After the above development, the RO 
should review the claims for service 
connection for degenerative disc disease 
of the lumbosacral spine and for an 
increased rating for the currently 
service-connected low back disorder, and 
reflect consideration of the provisions 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
The rating action should specifically 
state whether any neurological pathology 
in the low back is considered service-
connected or non-service-connected, and 
the appellant and her representative 
should be kept fully informed of the 
reasons and basis for any decision that 
is made.

If all the desired benefits are not granted to the appellant, 
an appropriate supplemental statement of the case should be 
furnished to her and her representative.  They should be 
afforded an opportunity to respond to the supplemental 
statement of the case before the claims folder is returned to 
the Board for further appellate consideration.  No action is 
required of the appellant until notified.  The purpose of 
this remand is to procure clarifying data and to ensure due 
process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals


 



